Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (9,956,732) and in further view of FRIEDRICH et al. (DE 3723830-of record).
	Regarding claims 1, 2, 4, 6, 13, 15, and 17-20, MURPHY et al. discloses a method of injection molding footwear wherein the method comprises:
	a mold (150) comprising a plurality of mold cavities (152) wherein the mold is rotatable about a central axis to allow one or more mold cavities (152) to be exposed to the extruder (102) for injection of a polymeric material and blowing agent while one or more other mold cavities (152) are rotated away from the extruder (102) for unloading of a finished foamed part (C12:L7-25).  Furthermore, the mold cavity may include a plurality of pivotable wall portions, thereby allowing the foamed part to form a variety of complex three-dimensional shaped when foamed (C18:L15-20);
	conditioning the mold to a temperature between 70°F to 130°F (21-54°C) (C4:L18-19);
	press-molding (C2:L5-9);
	applying a gas counter pressure to a cavity of the mold (C12:L35);
	injecting a single-phase solution of a polymeric composition and a supercritical fluid into the cavity of the mold (C9:L24-36);
	gas counterpressure in the mold is used to control the timing of cell nucleation or cell growth (C12:L35);
	releasing the gas pressures (C8:L43-61); and 
	removing the footwear component from the cavity of the mold (C14:L14-15).
	MURPHY et al. is silent to engaging the mold with a robotically conveyed end effector adapted to reversible engage with the mold.  However, FRIEDRICH et al. discloses a changing device for the molds of an injection molding machine wherein a robot 9 with gripper elements 13 (end effectors) are used to insert and/or remove molded parts.  FRIEDRICH et al. discloses said robot with gripper elements optimizes the operation of injection molding machines by quickly and effectively producing a plurality of molded articles.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of MURPHY et al. by incorporating the robot with gripper elements or end effectors of FRIEDRICH et al. in light of the advantages associated therewith.
	Regarding claim 16, MURPHY et al. discloses holding the press time for up to 120 seconds (C4:L46-47).
	
Allowable Subject Matter
Claims 3, 5, 7-12, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742